Citation Nr: 1536174	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date prior to January 23, 2007 for the grant of service connection for seizure disorder.

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1977 and from January 1979 to March 1980.  He also had reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Muskogee, Oklahoma - the RO of jurisdiction.  The Board remanded these issues in September 2012.  

The Veteran, his wife, and friend testified before the undersigned in a June 2012 hearing.  A hearing transcript was associated with the claims file.  Although the Veteran requested an additional hearing on the appeal of an earlier effective date for service connection for seizures, he subsequently withdrew that appeal.  Therefore, no hearing is needed.  Service connection for an acquired psychiatric disability, which was previously on appeal, was granted by the RO in March 2015.  The appeal of that issue is no longer before the Board.  The claim for TDIU was inferred with the claim for an increased rating for hearing loss and the evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a July 13, 2015 statement, before promulgation of a decision on the appeal, the Veteran withdrew his appeal of the denial of an earlier effective date for the grant of service connection for seizures and a compensable rating for hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In a July 13, 2015 written statement, the Veteran's representative indicated that the Veteran wished to withdraw all his pending appeals, except the appeal for TDIU.  The pending appeals were the denial of an earlier effective date for the grant of service connection for seizures and a compensable rating for hearing loss.  This statement withdrew the appeals in accordance with 38 C.F.R. § 20.204, and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial of an earlier effective date for the grant of service connection for seizures or the denial of a compensable rating for hearing loss, and the appeals are dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal of the denial of an earlier effective date for the grant of service connection for seizures is dismissed.

The appeal of the denial of a compensable rating for hearing loss is dismissed.

REMAND

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Here, the evidence shows that the Veteran has not worked since 2000 and received disability from the Social Security Administration.  The February 2015 medical opinion concludes that the Veteran's service-connected disabilities would preclude him from securing and following substantially gainful employment for which he would otherwise be qualified.  The examiner explained that while his hearing loss would not be a barrier to employment, he would have a difficult time securing employment with his service-connected seizure and anxiety disorders. 

Effective September 30, 2011, the RO granted a 100 percent rating for the seizure disability.  The Board notes that additional compensation could be available for this period if one of the Veteran's other service-connected disabilities rendered him unemployable.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  An addendum opinion would be helpful to determine if the anxiety disorder alone would render the Veteran unemployable.  See id.  

From the date of the claim to September 30, 2011, the Veteran's combined rating was 20 percent and then 40 percent, and he did not meet the threshold requirements for TDIU at that time.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service. 





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the February 2015 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the following:

a. How does the Veteran's anxiety disorder affect his functioning?  What types of limitations would his anxiety disorder create in the work place?

Consider all pertinent evidence of record, including lay statements, and provide rationale for any opinion.   If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Then, refer the claim for TDIU to the Director, Compensation Service and notify the Veteran of such action.  

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


